Exhibit 10.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This First Amendment to Lease Agreement (the “Amendment”) is made as of November
18, 2016 by and between FIRST CENTRAL TOWER, LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Landlord”), and TWINLAB CONSOLIDATION CORPORATION AND
TWINLAB CONSOLIDATED HOLDINGS, INC., a Delaware corporation (collectively, the
“Tenant”), who, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, agree as follows:

 

1.     Background.

 

1.1     Landlord and Tenant entered into that certain Lease dated April 7, 2015
(as amended by this Amendment, the “Lease”) for Suite 500 (the “Initial
Premises”) and Suite 600 (the “First Expansion Premises”), in the building known
as First Central Tower, 360 Central Avenue, St. Petersburg, Florida.

 

1.2     Landlord and Tenant executed that certain Acceptance of Premises
Amendment (“AOP Amendment”) dated August 17, 2015 for the purpose of confirming
that the Initial Premises were tendered in the condition required by the Lease
and to confirm, among other things, Landlord’s completion of Tenant Improvements
to the Initial Premises in accordance with the Lease (as more particularly set
forth in the AOP Amendment). However, as of the Date of this Amendment, Tenant
has not taken occupancy of the Initial Premises and has advised Landlord that it
does not intend to do so at this time.

 

1.3     Landlord agreed to lease the First Expansion Premises to Tenant and
Tenant agreed to expand the Premises to include the First Expansion Premises
pursuant to the terms and conditions of Article XXIV of the Lease.

 

1.4     In accordance with Article XXIV, Section 24.01, of the Lease, Tenant’s
Expansion Notice was deemed given on June 1, 2016 with respect to the First
Expansion Premises, provided however, that Tenant has notified Landlord that
Tenant does not intend to occupy the First Expansion Premises at this time, and
as a consequence thereof, Landlord and Tenant have agreed to delay the Space
Plan and Tenant Improvement process for the First Expansion Premises (as
currently stated in Section 24.01 of the Lease) in accordance with the terms of
this Amendment to allow Tenant the opportunity and time necessary to obtain
potential subtenant(s), assignee(s) or retain occupancy for the all or portions
of Premises.

 

1.5     Landlord and Tenant now wish to amend the Lease on the terms and
conditions contained in this Amendment.

 

2.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the same definitions given to them in the Lease, unless the context
clearly indicates a contrary intent. If there is any conflict between the terms
of this Amendment and the Lease, the terms of this Amendment shall control. For
purposes of this Amendment, the term “Date of this Amendment” shall mean June 1,
2016.

 

3.     Landlord’s Notice Address. FIRST CENTRAL TOWER, LIMITED PARTNERSHIP, c/o
Tower Realty Asset Management, Inc., c/o Property Manager, 360 Central Avenue,
Suite 310, St. Petersburg, Florida 33701, with copy to c/o Tower Realty Asset
Management, Inc., 135 W. Central Boulevard, Suite 900, Orlando, FL 32801.

 

4.     Tenant’s Notice Address. All notices to Tenant under the Lease shall be
sent to Twinlab Consolidated Holdings, Inc., 2255 Glades Road, Suite 342W, Boca
Raton, FL 33431, Attn: Mary Marbach, Esq., General Counsel.

 

5.     Rent Commencement Date (Initial Premises). Landlord and Tenant agree that
the Rent Commencement Date for the Initial Premises occurred on May 1, 2016.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     First Expansion Premises. Landlord and Tenant agree to the following
terms with respect to the First Expansion Premises:

 

6.1     Tenant’s Expansion Notice is deemed to have been given on June 1, 2016.

 

6.2     Notwithstanding anything contained in Section 24.01 of the Lease or this
Amendment, the First Expansion Premises Commencement Date is deemed to be
October 1, 2016 and Tenant’s obligation to pay Rent with respect to the First
Expansion Premises will commence on October 1, 2016 notwithstanding that
Substantial Completion of Tenant Improvements to the First Expansion Premises
may not have occurred.

 

6.3     Commencement of the space planning period under Exhibit D of the Lease
(the “Space Plan Period”) (that would otherwise have commenced on June 1, 2016)
and Landlord’s obligation to perform the Tenant Improvements for the First
Expansion Premises (as set forth in Section 24.01 of the Lease), other than the
Pre-Construction White Box Work as defined below, is deferred until the first
(1st) business day (the “Space Plan Period Commencement Date”) after Tenant
gives written notice to Landlord that Tenant elects to commence the Space
Planning Period (the “Space Plan Notice”). Tenant shall be entitled to a day for
day abatement of Rent for the Initial Premises for each day from the Space Plan
Period Commencement Date up to the date the Space Plan for the First Expansion
Premises or any portion thereof is finally approved or deemed approved in
accordance with the time periods for Landlord and Tenant approval set forth in
Section 2 of Exhibit D to the Lease (not to exceed a total abatement of 30 days,
except to the extent any Landlord Delay exceeds 150 days from the Space Plan
Period Commencement Date net of Tenant Delays) (the “Space Plan Abatement”),
subject to any Tenant Delay Days that may occur prior to final approval of the
Space Plan(s) (the “Space Plan Abatement Period”). The terms of this Section 6.3
do not pertain to the Pre-Construction White Box Work as defined below.

 

6.4     Tenant Improvements. Upon establishment of the Approved First Expansion
Space Plan pursuant to Section 6.3 above (or establishment of the Approved First
Expansion Premises Space Plans for portions of the First Expansion Premises if
Tenant elects to sublet portions of the Premises subject to and in accordance
with the sublease provision of the Lease and any required consents and approvals
to such sublease required thereby), all other provisions of Exhibit D attached
to the Lease with respect to the Tenant Improvements and any potential demising
within the First Expansion Premises shall remain in effect and shall commence as
of the date that the Approved First Expansion Premises Space Plan(s) are
established, including, without limitation, payment of the Construction
Allowance for the First Expansion Premises. Notwithstanding the foregoing to the
contrary, Landlord shall not be obligated to commence performance of Tenant
Improvements to the First Expansion Premises or fund the Construction Allowance,
other than with regard to the Pre-Construction White Box Work (as defined
below), unless and until Landlord approves a Future Assignee or Future Subtenant
(as defined below) or Tenant informs Landlord it intends to takes occupancy of
the First Expansion Premises. In such event, the Tenant Improvements shall be
performed by Landlord only to the extent of the applicable portions of the First
Expansion Premises to be assigned or subleased to a Future Assignee, Future
Subtenant, or occupied by Tenant, respectively.

 

6.5     Internal Stairwell. Landlord’s obligation to install the Internal
Stairwell portion of the Tenant Improvements remains in effect in accordance
with Section 15 of Exhibit D to the Lease but is deferred until Landlord
approves (i) a Future Assignee for both the Initial Premises and First Expansion
Premises, or (ii) a Future Subtenant subleasing the Initial Premises together
with not less than 1/3 of the First Expansion Premises; provided, however, that
Tenant may elect not to install the Internal Stairwell, and in such event,
Landlord will make available additional Construction Allowance funds equal to
Landlord’s then good faith estimate of the cost and expense to perform the
Internal Stairwell work of up to $50,000, or at Tenant’s election, Landlord will
provide a credit against Rent of $25,000 (equivalent to 50% of such costs and
expenses) within thirty (30) days of Tenant’s notice not to install the Internal
Stairwell.

 

6.6     Construction Allowance/Pre-Construction White Box Work. In the event
that Tenant desires Landlord to perform certain pre-construction improvements to
the First Expansion Premises to “vanilla box” the First Expansion Premises as
further defined below at any time (“Pre-Construction White Box Work”), Tenant
may elect to apply up to $150,000 ($9.81 per rentable square foot) of the
Construction Allowance for the Pre-Construction White Box Work (“White Box
Allowance”), and in such event, Landlord shall use reasonable efforts to
perform, within 150 days after approval of the Pre-Construction White Box Work
Plans (as hereinafter defined), the Pre Construction White Box Work in
accordance with the Pre-Construction White Box Plans up to the White Box
Allowance. The White Box Allowance shall be applied by Landlord to the Total
Construction Costs (as defined in Exhibit D of the Lease) for the
Pre-Construction White Box Work on a prorata/per square foot basis in proportion
to the First Expansion Premises to be improved at that time. The Tenant may
elect in writing by notice to Landlord to have Landlord perform the
Pre-Construction White Box Work prior to the commencement of the Space Plan
Period, and, in such event, such Pre-Construction White Box Work by Landlord
shall not be deemed to commence or otherwise affect the Space Plan Period
pursuant to Section 6.3 hereof. The scope of Pre-Construction White Box Work is
set forth in EXHIBIT “A” attached hereto. Upon notice from Tenant to Landlord
that Tenant desires to commence planning for the Pre-Construction White Box
Work, Landlord and Tenant will mutually agree on a space plan (i.e., the
“Pre-Construction White Box Work Plans”) based on the agreed scope of work set
forth on EXHIBITS “A” and “A-1” and utilizing the time frames for preparation
and approval as defined in Exhibit “D” of the Lease.

 

 
2

--------------------------------------------------------------------------------

 

 

6.7     United Insurance Management Space. Landlord hereby represents and
warrants to Tenant that as of the Date of this Amendment, (i) Landlord and
United have unconditionally executed and delivered the United Surrender
Agreement, (ii) United has vacated and surrendered possession of the portion of
the First Expansion Premises previously leased by United, (iii) Landlord has not
leased or consented to the occupancy by any person or entity of all or any
portion of the First Expansion Premises, and (iv) the First Expansion Premises
are currently vacant and not occupied by any person or entity.

 

6.8     Market Cap Test Waiver. With respect to the penultimate paragraph in
Section 24.01 of the Lease only, Landlord hereby waives Tenant’s obligation to
comply with the Market Cap Test as a condition to Landlord’s obligation to
deliver the First Expansion Premises to Tenant pursuant to Section 24.01 of the
Lease. The foregoing waiver and terms of this Section 6.8 shall apply solely to
the Section 24.01 requirements for delivery of the First Expansion Premises, and
shall not affect or modify any other term of the Lease tied to or affected by
the Market Cap Test.

 

7.     Moving Allowance. Payment of the Moving Allowance described in Section
23.01 of the Lease is deferred until such time as (i) Tenant, (ii) an assignee
of Tenant’s interest in the Lease approved by Landlord in accordance with
Article XII of the Lease (a “Future Assignee”), and/or (iii) one or more
subtenants of all or portions of the Premises approved by Landlord pursuant to
Article XII of the Lease (each, a “Future Subtenant” and collectively, “Future
Subtenants”), as the case may be, takes occupancy of the Initial Premises and/or
the First Expansion Premises. Notwithstanding the terms of Section 23.01 of the
Lease, and provided no Event of Default exists and is then outstanding at the
time of request for reimbursement the Moving Allowance shall be paid to Tenant,
or at Tenant’s option, be paid directly to a Future Assignee or Future
Subtenant(s) (in lieu of Tenant) within thirty (30) days following the
Landlord’s receipt of (i) paid receipts for Moving Allowance Items as to the
Initial Premises or the First Expansion Premises, respectively, (ii) Landlord’s
receipt of the Acceptance of Premises Amendment for the First Expansion
Premises, and (iii) Tenant, a Future Assignee and/or a Future Subtenant’s taking
occupancy of the Initial Premises or First Expansion Premises, as the case may
be with respect to the Moving Allowance funds requested.

 

8.     Parking Fees. Section 19.14 of the Lease is modified as follows: The
parking charge waiver for Suite 500 is extended to August 31, 2017. Accordingly,
parking charges for Tenant’s allocated 80 spaces shall be waived for the period
commencing on May 1, 2015 and ending on (i) August 31, 2017 for Suite 500, and
(ii) April 30, 2017 for the First Expansion Premises, Suite 600.

 

9.     Rentable Area of the Premises. Landlord and Tenant agree that the
Rentable Area of the Premises is (i) Suite 500: 15,296 square feet and (ii)
effective October 1, 2016, First Expansion Premises: 15,296 square feet. These
square footage figures include an add-on factor for Common Areas in the Building
and has been agreed upon by the parties as final and correct and is not subject
to challenge or dispute by either party.

 

10.     Ratification. Except as expressly modified by this Amendment, all of the
terms and conditions of the Lease remain otherwise unmodified and in full force
and effect and the parties ratify and confirm the terms of the Lease as modified
by this Amendment. The Lease, as amended hereby, contains the entire agreement
between Landlord and Tenant as to the Premises, and there are no other
agreements, oral or written, between Landlord and Tenant relating to the
Premises. Tenant, to the best of its actual knowledge, certifies as of the Date
of this Amendment: (a) that it has no offsets, defenses, or claims as to
Landlord’s or Tenant’s obligations under the Lease; (b) that there are no
defaults existing under the Lease on the part of either Landlord or Tenant; (c)
Tenant has not taken occupancy of either the Initial Premises or the First
Expansion Premises, and (d) there is no existing basis for Tenant to terminate
the Lease.

 

 
3

--------------------------------------------------------------------------------

 

 

11.     Broker. Each party represents and warrants that it neither consulted nor
negotiated with any broker or finder regarding this Amendment except Landlord’s
broker, Tower Realty Partners (“Tower Realty”), and Tenant’s broker, Colliers
International (“Colliers”). Landlord shall be responsible for any fees due to
Tower Realty in connection with this Amendment. Tenant shall indemnify, defend
and hold Landlord harmless from and against any claims from commissions of any
broker claiming to have dealt with Tenant (other than Tower Realty) with respect
to this Amendment. Landlord shall indemnify, defend and hold Tenant harmless
from and against any claims for commission of any broker claiming to have dealt
with Landlord (other than Colliers) with respect to this amendment. Landlord
hereby ratifies and confirms its payment and indemnification obligations under
Section 19.04 of the Lease, which remain in full force and effect as of the Date
of this Amendment. Tenant shall be responsible for any fees due Colliers in
connection with this Amendment. The terms of this Article shall survive the
expiration or earlier termination of the Lease.

 

12.     Approvals and Authorizations. Each party hereby represents and warrants
to the other party that except as set forth in this Section 12, no
authorization, approval or consent or any third party to this Amendment is
required, and the persons executing this Amendment on behalf of such party are
duly authorized to do so. Landlord further represents that of the Date of this
Amendment, there are no mortgages, deeds of trust or superior or underlying
leases affecting the Project or the Building other than that certain mortgage
(the “Existing Mortgage”) in favor of NXT CAPITAL FUNDING II, LLC, as
successor-in-interest to NXT Capital, LLC (the “Existing Mortgagee”). As set
forth in Section 7(a) of the Subordination, Attornment and Non-Disturbance
Agreement dated April 7, 2015 between Tenant and Existing Mortgagee, the
effectiveness of this Amendment is conditioned on the Existing Mortgagee’s
consent to this Amendment.

 

13.     Miscellaneous Provisions. Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather a solicitation for such an
offer by Tenant. Neither party shall be bound by this Amendment until both
parties have executed and unconditionally delivered this Amendment. This
Amendment constitutes the final agreement between the parties. It is the
complete and exclusive expression of the parties’ agreement on the matters
contained in this Amendment. All prior and contemporaneous negotiations and
agreements between the parties on the matters contained in this Amendment are
expressly merged into and superseded by this Amendment. The provisions of this
Amendment may not be explained, supplemented, or qualified through evidence of
trade usage or a prior course of dealings. The parties may amend this Amendment
only by a written agreement of the parties that identifies itself as an
amendment to this Amendment or the Lease. The parties may execute this Amendment
in multiple counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or in PDF format is as effective as
executing and delivering this Amendment in the presence of the other parties to
this Amendment. In proving this Amendment, a party must produce or account only
for the executed counterpart of the party to be charged. Whenever placed before
one or more items, the words “include,” “includes,” and “including” shall mean
considered as part of a larger group, and not limited to the item(s) recited.
Each party has reviewed this Amendment and all of its terms with legal counsel,
or had an opportunity to review this Amendment with legal counsel, and is not
relying on any representations made to him by any other person concerning the
effect of this Amendment. This Amendment shall be interpreted without regard to
any presumption or rule requiring construction against the party causing this
Amendment to be drafted. No inference shall be drawn from the modification or
deletion of versions of the provisions of this Amendment contained in any drafts
exchanged between the parties before execution of the final version of this
Amendment that would be inconsistent in any way with the construction or
interpretation that would be appropriate if the prior drafts had never existed.

 

 

 

[SIGNATURES ON NEXT PAGE]

  

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the Date of this Amendment.

 

WITNESSES:

 

LANDLORD:

     

/s/ Mack Feldman

 

FIRST CENTRAL TOWER, LIMITED PARTNERSHIP,

a Delaware limited partnership

Signature of Witness 1

   

Name:

/s/ Larry Feldman         Title: AUTH AGENT  

Mack Feldman

   

Print name of Witness 1

         

/s/ Santiago Bartolome

   

Signature of Witness 2

         

Santiago Bartolome 

    Print name of Witness 2    

 

   

TENANT:

     

/s/ Irina Lorenzi

 

TWINLAB CONSOLIDATION CORPORATION AND

Signature of Witness 1

  TWINLAB CONSOLIDATED HOLDINGS, INC., a Delaware corporation      

Irina Lorenzi

   

Print name of Witness 1

        By:

 /s/ W E Stevens

 

/s/ Richard H. Neuwirth

  Name:

 William Stevens

 

Signature of Witness 2

  Title:

 CFO

       

Richard H. Neuwirth

    Print name of Witness 2    

  

 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

PRE-CONSTRUCTION WHITE BOX WORK (VANILLA SHELL IMPROVEMENTS)

 

 

 [ex10-1img001.gif]



 

 
A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT “A-1” – PAGE 2

 

VANILLA SHELL IMPROVEMENTS (Scope of Work)

 

Demolish all partitions walls, demising walls and doors within the 6th floor
premises.

Remove all carpet, VCT and tile throughout, including glue and adhesives from
the concrete floor

Remove all millwork and plumbing. Plumbing to be capped after removal.

Remove IT Room and all low voltage wiring.

Keep existing acoustical ceiling grid, but replace damaged or stained ceiling
tiles to match existing.

Keep existing lighting in place, but re-lamp with consistent fixtures,
consistent color bulbs and lens covers throughout.

Paint core and perimeter walls flat white.

Any work in the restroom to the fixtures or flooring are at LL’s expense outside
of the allowance.

Any work to the elevator lobby, are at LL’s expense outside of the allowance.

 

 

A-2